Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-14, 16 and 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Rochemont (US 2006/0092079).

4.	With respect to claim 1, Rochement teaches a microwave antenna apparatus comprising:
a package module comprising a semiconductor unit (135), an antenna unit (123) arranged on a first side of the package module and a redistribution layer group (137) arranged on a second side of the package module opposite the first side, and
an electromagnetic band gap structure, EBG, module (248, see para 0104, EGB structure) coupled to the redistribution layer group of the package module.






6.	With respect to claim 3, figure 2B of Rochement teaches the antenna unit (123) comprises one or more antenna elements arranged in an antenna area on the first side of the package module and
wherein the one or more EBG cells (253) are arranged in an EBG area on first surface of the EBG module facing the package module, said EBG area being arranged opposite the antenna area.

7.	With respect to claim 4, figure 2A, 2B of Rochement teaches the EBG area (figure 4) has at least the same size as the antenna area.

8.	With respect to claim 5, Rochement traches the EBG module comprises a ground layer (267) arranged on the first surface of the EBG module (251) around the EBG area.

9.	With respect to claim 6, Rochement teaches the one or more EBG cells (see figure 13) are mushroom type EBG cells, uni-planar type EBG cells, polarization dependent EBG cells, compact spiral EBG cells, stacked EBG cells, miniaturized EBG cells, or interdigital capacitor EBG cells (253 dielectric inclusions).

one or more solder ball pads arranged on the first surface of the EBG substrate layer and contacting the solder balls (202s).

11.	With respect to claim 11, Rochement teaches the package module comprises 
a semiconductor package module comprising the semiconductor unit (135) and the redistribution layer group (137), the semiconductor unit including a mold layer (130, 129), a semiconductor element (135) and a coupling element (wire strips part of distribution layer), and
an antenna module (123), representing the antenna unit, mounted on top of the semi-conductor package module and comprising an antenna substrate, one or more antenna elements, an antenna feed layer and an antenna ground layer (see description of antenna 123).

12.	With respect to claim 12, Rochement teaches the package module comprises
a mold layer (129, 130),
a semiconductor element (135) representing the semiconductor unit arranged within the mold layer,
a coupling element arranged within the mold layer (137),
one or more antenna elements (123) representing the antenna unit arranged on first surface (top of 130) of the mold layer facing away from the EBG layer (251), and


13.	With respect to claim 13, figure 13 of Rochement teaches in predetermined areas of the EBG module no EBG cells are arranged (part of figure 13 has no cell).

14.	With respect to claim 14, Rochement teaches said predetermined areas of the EBG module are arranged symmetrically with respect to the antenna unit (see description of figure 13, predetermined area).

15.	With respect to claim 16, Rochement teaches wherein the EBG module (251) is coupled to the redistribution layer group (137) of the package module via solder balls (138s) or pins.

16.	With respect to claim 17, Rochement teaches the redistribution layer group (137) comprises one or more redistribution layers.

Allowable Subject Matter
17.	Claims 8-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

18.	The following is an examiner’s statement of reasons for allowance: 

With respect to claim 8, the prior art does not teach wherein the EBG module comprises an EBG ground layer arranged on a second surface of the EBG substrate layer opposite the first surface of the EBG substrate layer and EBG vias connecting the EBG patches with the EBG ground layer and connecting the solder ball pads with the EBG ground layer.

With respect to claim 15, the prior art does not teach in said predetermined areas DC lines and IF transitions are arranged.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art

a.	Chen et al. (US 2020/03354558) teaches a semiconductor package.
b.	Pugh et al. (US 2012/0236524) teaches a stacked chip comprising antenna and semiconductor module and distribution layer.
c.	Choudhury et al. (US 2014/0342679) discloses EBG layer.

Conclusion

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DON P LE/Primary Examiner, Art Unit 2844